COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tetra Technologies, Inc. v. David Alleman and Alleman Consulting,
                          LLC

Appellate case number:    01-19-00049-CV

Trial court case number: 2018-66742

Trial court:              269th District Court of Harris County

        On July 9, 2019, this Court abated this appeal pending the trial court’s resolution of a
related matter. Since then, appellees have filed several status report in this Court, the most
recent on September 16, 2020. That status report indicated mediation is scheduled for September
25, 2020, and that trial is scheduled on the two-week docket beginning October 5, 2020.

        Appellees are hereby ordered to file a fifth status report within thirty days from the date
of this order. The status report should advise this Court of the status of any related trial court
proceedings.

       It is so ORDERED.


Judge’s signature:     _________/s/ Julie Countiss______________________
                               Acting individually

Date: September 29, 2020